I seriously doubt that plaintiff made a submissible case, but, as that question is a close one, I am willing that the case be retried. However, because of the closeness of the case, the confusion injected by giving certain instructions for respondent and refusing withdrawal instructions asked by appellants [discussed in the principal opinion], and portions of the argument of respondent's counsel [held to be reversible by the dissenting opinion *Page 882 
and conceded to be improper, but not reversible by the principal opinion], I cannot vote to affirm the judgment.
I therefore concur in the result of the dissenting opinion of Judge Ellison.